Exhibit 10.23

Amended and Restated

Non-Employee Director Compensation Plan

1. The following non-employee Board members will receive the following annual
retainer:

(a) The non-executive chairman of the Board will receive a $100,000 annual
retainer;

(b) Each non-employee Board member (other than the non-executive chairman of the
Board) will receive a $60,000 annual retainer;

(c) The chairman of the Audit Committee will receive an additional $15,000
annual retainer;

(d) The chairman of the Compensation Committee will receive an additional $7,500
annual retainer; and

(e) Each chairman of each Committee of the Board (other than the chairman of the
Audit Committee and the chairman of the Compensation Committee) will receive an
additional $6,000 annual retainer.

2. The annual retainer amounts set forth above shall be payable quarterly in
arrears on the fifth business day prior to the end of each calendar quarter. For
each year, any such Board member may elect (by giving written notice to the
Company on or before the first business day of the applicable calendar year) to
receive such annual retainer in the form of shares of Common Stock of the
Company, payable quarterly in arrears on the fifth business day prior to the end
of each calendar quarter under the Town Sports International Holdings, Inc. 2006
Stock Incentive Plan, as amended (the “Plan”) (with the value of such shares of
Common Stock being the Fair Market Value (as defined in the Plan) thereof on the
fifth business day before the end of each calendar quarter). Notwithstanding the
preceding sentence, any Board member who has so elected to receive such annual
retainer in the form of shares of Common Stock of the Company may revoke such
election for the balance of such calendar year by giving written notice to the
Company at any time when such Board member is otherwise eligible to purchase and
sell shares of Common Stock of the Company pursuant to the Company’s then
existing trading policies and procedures with respect to such purchases and
sales. This annual retainer will be pro-rated for any partial year.

4. Each non-employee Board member will receive an annual award of Common Stock
on the third Wednesday of each calendar year as follows, with each award being
fully vested as of the award date, and will otherwise be subject to the terms of
the Plan:

(a) Chairman of the Board: Shares with a Fair Market Value (as defined in the
Plan) of $45,000 on the award date

(b) Other non-employee Board member: Shares with a Fair Market Value (as defined
in the Plan) of $40,000 on the award date

Additional grants may be made from time to time.

5. Each new non-employee Board member joining the Board will receive an initial
award of shares of Common Stock with a Fair Market Value (as defined in the
Plan) of $40,000 on the award date, which shares shall be fully vested as of the
award date. Each new non-employee Board member will be eligible in the following
year to receive the annual award of Common Stock referred to in Section 4 above.

6. No member of the Board will receive any fees for attending any meetings of
the Board or its committees.

7. Each non-employee Board member and each member of a Board committee will be
reimbursed for any out-of-pocket expenses reasonably incurred by him or her in
connection with services provided in such capacity.



--------------------------------------------------------------------------------

8. Each non-employee Board member shall be required to hold shares of Common
Stock with a Fair Market Value (as defined in the Plan) equal to four (4) times
the amount of the annual cash retainer payable to directors as set forth in
Section 1(b) above. All shares of Common Stock bought by the director or an
immediate family member residing in the same household, all shares held in trust
for the benefit of the director or his or her family, and all shares granted
under the Company’s equity compensation plans shall count towards the
satisfaction of these requirements.

Each non-employee Board member shall be required to attain such ownership within
five years of joining the Board, or in the case of directors serving as of
January 1, 2013, by January 1, 2018, and to continue to meet such requirements
as of every December 31 of each successive year. If, following the fifth
anniversary of joining the Board (or January 1, 2018 in the case of directors
serving as of January 1, 2013), the Fair Market Value (as defined in the Plan)
of the Common Stock decreases such that the director is no longer in compliance
with these requirements, the director shall not be required to acquire any
additional shares of Common Stock.

In the event that a director fails to comply with these share ownership
requirements, he or she shall be required to tender his or her resignation from
the Board, in which case the Board shall, in its discretion, determine whether
or not to accept such resignation.